ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 1 INSUREDBOND NUMBER Madison Investment Holdings, Inc.91130111B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE December 15, 2011December 15, 2011 to December 15, 2012/S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: Madison Scottsdale, LC Madison Investment Advisors, LLC Madison Asset Management, LLC NorthRoad Capital Management LLC Concord Asset Management LLC Madison Funds Distributor, LLC Madison Mosaic Government Money Market Trust Concord Investment Company Profit Sharing Plan & Trust Madison Investment Advisors, Inc. Profit Sharing Plan Madison Strategic Sector Premium Fund Madison Mosaic Equity Trust, a series trust consisting of: o Disciplined Equity Fund o Mid-Cap Fund o Investors Fund o Balanced Fund o NorthRoad International Fund o Madison Institutional Equity Option Fund Madison Mosaic Income Trust, a series trust consisting of: o Core Bond Fund o Government Fund o Institutional Bond Fund o Investment Grade Corporate Bond Fund Madison Mosaic Tax-Free Trust, a series trust consisting of: o Tax-Free National Fund o Virginia Tax-Free Fund MEMBERS Mutual Funds, a series fund consisting of: o MEMBERS Cash Reserves Fund o MEMBERS Bond Fund o MEMBERS Diversified Income Fund o MEMBERS Equity Income Fund o MEMBERS High Income Fund o MEMBERS Large Cap Value Fund o MEMBERS Large Cap Growth Fund o MEMBERS Mid Cap Fund o MEMBERS Small Cap Fund o MEMBERS International Stock Fund o MEMBERS Conservative Allocation Fund o MEMBERS Moderate Allocation Fund o MEMBERS Aggressive Allocation Fund Ultra Series Fund, a series fund consisting of: o USF Money Market Fund I o USF Money Market Fund II o USF Large Cap Value Fund I o USF Large Cap Value Fund II o USF Diversified Income Fund I o USF Diversified Income Fund II o USF Equity Income Fund II o USF Bond Fund I o USF Bond Fund II o USF Large Cap Growth Fund I o USF Large Cap Growth Fund II o USF High Income Fund I o USF High Income Fund II o USF International Stock Fund I o USF International Stock Fund II o USF Mid Cap Fund I o USF Mid Cap Fund II o USF Conservative Allocation Fund I o USF Conservative Allocation Fund II o USF Moderate Allocation Fund I o USF Moderate Allocation Fund II o USF Aggressive Allocation Fund I o USF Aggressive Allocation Fund II o USF Small Cap Fund I o USF Small Cap Fund II o USF Target Retirement 2020 Fund o USF Target Retirement 2030 Fund o USF Target Retirement 2040 Fund o USF Target Retirement 2050 Fund RN1.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 12 INSUREDBOND NUMBER Madison Investment Holdings, Inc.91130111B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE March 1, 2012December 15, 2011 to December 15, 2012/S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as o Madison Mosaic Equity Trust Balanced Fund, as series of: Madison Mosaic Equity Trust is changed to: o Madison Mosaic Equity Trust Dividend Income Fund, a series of: Madison Mosaic Equity Trust RN8.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
